Appeal Dismissed and Memorandum Opinion filed February 25, 2020.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00300-CR

                                LEVI MAYS, Appellant

                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1526077

                   MEMORANDUM                         OPINION
       Levi Mays timely appealed his conviction for aggravated assault. We abated the
appeal so a hearing could be held regarding appellant’s counsel’s failure to file a brief and
whether appellant desires to continue his appeal. At the hearing, appellant stated he did not
want to continue the appeal. Appellant’s counsel filed a motion for voluntary dismissal,
but we denied the motion because it was not signed by appellant as required by Texas Rule
of Appellate Procedure 42.2. The trial court has since made findings of fact that appellant
expressed his intent to abandon his appeal. The findings of fact have been filed in a
supplemental clerk’s record.
       Appellant has not filed a motion to dismiss his appeal that complies with Rule
42.2(a). However, based upon appellant’s testimony at the hearing and the trial court’s
finding that appellant does not want to continue his appeal, we conclude that good cause
exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R. App. P. 2.

       Accordingly, we dismiss the appeal.



                                      PER CURIAM



Panel consists of Justices Christopher, Wise, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2